Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1, 6 & 16-19, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 1, 6 & 16-19 that includes 
Claim 1:
…
“
A method for inspecting a semiconductor device, the method comprising: inputting a stimulation signal to the semiconductor device; acquiring a detection signal based on a reaction of the semiconductor device to which the stimulation signal has been input; generating a first in-phase image and a first quadrature image including amplitude information and phase information in the detection signal based on the detection signal and a reference signal generated based on the stimulation signal; performing a filtering process of reducing noise on at least one of the first in-phase image and the first quadrature image and then generating a first amplitude image based on the first in- phase image and the first quadrature image; generating a phase image based on the first in-phase image and the first quadrature image; generating a second in-phase image and a second quadrature image based on the first amplitude image and the phase image; and performing a filtering process of reducing noise on at least one of the second in-phase image and the second quadrature image and then generating a second amplitude image based on the second in-phase image and the second quadrature image.
”
Claim 6:
…
“
An apparatus for inspecting a semiconductor device in a state in which a stimulation signal has been input to the semiconductor device, the apparatus comprising: a detector configured to detect a reaction of the semiconductor device to which the stimulation signal has been input and outputs a detection signal; and an image processor configured to generate a first in-phase image and a first quadrature image including amplitude information and phase information in the detection signal based on the detection signal and a reference signal generated based on the stimulation signal, performs a filtering process of reducing noise on at least one of the first in-phase image and the first quadrature image, and then generates a first amplitude image based on the first in-phase image and the first quadrature image, wherein the image processor generates a phase image based on the first in-phase image and the first quadrature image, generates a second in-phase image and a second quadrature image based on the first amplitude image and the phase image, performs a filtering process on at least one of the second in-phase image and the second quadrature image, and then generates a second amplitude image based on the second in-phase image and the second quadrature image.
”
Claim 16:
…
“
A method for inspecting a semiconductor device, the method comprising: inputting a stimulation signal to the semiconductor device, acquiring a detection signal based on a reaction of the semiconductor device to which the stimulation signal has been input: generating a first in-phase image and a first quadrature image including amplitude Application No. 16/336,238Docket No.: 046884-6754-00-US-587552 Amendment dated December 15, 2020Page 7 Reply to Office Action of October 23, 2020 information and phase information in the detection signal based on the detection signal and a reference signal generated based on the stimulation signal; performing a filtering process of reducing noise on at least one of the first in-phase image and the first quadrature image and then generating a first amplitude image based on the first in- phase image and the first quadrature image; and causing the first in-phase image and the first quadrature image to be offset such that an average value of signal intensities of the first in-phase image and the first quadrature image in a background area in which the detection signal was not originally detected is 0, wherein generating the first amplitude image includes performing the filtering process on at least one of the first in-phase image and the first quadrature image which have been offset.
”
Claim 17:
…
“
A method for inspecting a semiconductor device, the method comprising: inputting a stimulation signal to the semiconductor device; acquiring a detection signal based on a reaction of the semiconductor device to which the stimulation signal has been input; generating a first in-phase image and a first quadrature image including amplitude information and phase information in the detection signal based on the detection signal and a reference signal generated based on the stimulation signal; performing a filtering process of reducing noise on at least one of the first in-phase image and the first quadrature image and then generating a first amplitude image based on the first in- phase image and the first quadrature image; causing the first in-phase image and the first quadrature image to be offset such that an Application No. 16/336,238Docket No.: 046884-6754-00-US-587552 Amendment dated December 15, 2020Page 8 Reply to Office Action of October 23, 2020 average value of signal intensities of the first in-phase image and the first quadrature image in a background area in which the detection signal was not originally detected is 0; generating a phase image based on the first in-phase image and the first quadrature image which have been offset; generating a second in-phase image and a second quadrature image based on the first amplitude image and the phase image; and performing a filtering process of reducing noise on at least one of the second in-phase image and the second quadrature image and then generating a second amplitude image based on the second in-phase image and the second quadrature image.
”
Claim 18:
…
“
An apparatus for inspecting a semiconductor device in a state in which a stimulation signal has been input to the semiconductor device, the apparatus comprising: a detector configured to detect a reaction of the semiconductor device to which the stimulation signal has been input and outputs a detection signal; and an image processor configured to generate a first in-phase image and a first quadrature image including amplitude information and phase information in the detection signal based on the detection signal and a reference signal generated based on the stimulation signal, performs a filtering process of reducing noise on at least one of the first in-phase image and the first quadrature image, and then generates a first amplitude image based on the first in-phase image and the first quadrature image, wherein the image processor causes the first in-phase image and the first quadrature image to be offset such that an average value of signal intensities in a background area in which the detection signal was not originally detected is 0 and performs the filtering process on at least one of the first in-phase image and the first quadrature image which Application No. 16/336,238Docket No.: 046884-6754-00-US-587552 Amendment dated December 15, 2020Page 9Reply to Office Action of October 23, 2020have been offset.
”
Claim 19:
…
“
An apparatus for inspecting a semiconductor device in a state in which a stimulation signal has been input to the semiconductor device, the apparatus comprising: a detector configured to detect a reaction of the semiconductor device to which the stimulation signal has been input and outputs a detection signal; and an image processor configured to generate a first in-phase image and a first quadrature image including amplitude information and phase information in the detection signal based on the detection signal and a reference signal generated based on the stimulation signal, performs a filtering process of reducing noise on at least one of the first in-phase image and the first quadrature image, and then generates a first amplitude image based on the first in-phase image and the first quadrature image, wherein the image processor causes the first in-phase image and the first quadrature image to be offset such that an average value of signal intensities in a background area in which the detection signal was not originally detected is 0 and generates a phase image based on the first in-phase image and the first quadrature image which have been offset.
”

Regarding dependent claims 3-5 & 8-15 these claims are allowed because of their dependence on independent claims 1, 6 & 16-19 which has been deemed allowable subject matter above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931.  The examiner can normally be reached on Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661